News Release Exhibit 99.1 Contact: Corporate Communications Houston: 713.324.5080 Email: corpcomm@coair.com News archive: continental.com/company/news/ Address: P.O. Box 4607, Houston, TX 77210-4607 CONTINENTAL AIRLINES ANNOUNCES SPECIAL ITEMS FOR FOURTH QUARTER AND FULL YEAR HOUSTON, Jan. 18, 2010 Continental Airlines (NYSE: CAL) expects to record $77 million of special charges during the fourth quarter of 2009 ($145 million for the full year 2009).Continental also expects to record a non-cash income tax benefit during the fourth quarter of 2009 and for the year ended Dec. 31, 2009.Special items for the three months ending Dec. 31, 2009 and for full year 2009 are as follows in millions: Three MonthsEnded Dec. 31, 2009 Year Ended Dec. 31, 2009 Aircraft-related charges $ 36 $ 89 Pension plan settlement charges 29 29 Severance - 5 Route impairment and other 12 22 Total special charges $77 $145 Income tax benefit * * * – amount to be announced as part of our fourth quarter results. Aircraft-related charges.The aircraft-related charges in the fourth quarter of 2009 consist of a $23 million non-cash charge to write down to fair value certain 737-300 and 737-500 aircraft and spare parts and a $13 million loss on the sublease of eight EMB-145 aircraft.In June 2008, Continental announced its decision to retire all of its Boeing 737-300 aircraft and a significant portion of its Boeing 737-500 aircraft by the end of 2009.As of Dec. 31, 2009, the company had removed a majority of its 737-300 fleet from service.The 737-300 and 737-500 aircraft fleets and spare parts, a portion of which was being sold on consignment, experienced further declines in fair values during the fourth quarter of 2009 primarily as a result of additional 737s being grounded by other airlines.The $13 million loss on the sublease of eight EMB-145 aircraft was based on the difference between the sublease rental income and the contracted rental payments on those aircraft during the two and one-half year average initial term of the related sublease agreement. For the full year 2009, the $89 million in aircraft-related special charges consists of $31 million of non-cash impairments of owned 737-300 and 737-500 aircraft and related assets, $39 million of other charges related to the grounding and sale of 737-300 and 737-500 aircraft and the write-off of certain obsolete spare parts, and $19 million of losses related to subleasing regional jets. Pension plan settlement charges. The pension plan settlement charges relate to lump-sum distributions from Continental’s pilot-only frozen defined benefit plan.
